t c summary opinion united_states tax_court chamicka l ruben petitioner v commissioner of internal revenue respondent docket no 1371-07s filed date chamicka l ruben pro_se joel mcmahan for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure on the basis of the disallowance of a claimed dependency_exemption deduction head_of_household filing_status and an earned_income_credit eic after concessions by respondent the only issue that remains is petitioner’s entitlement to an eic for a minor living with her k w for the reasons discussed below we hold that she is not entitled to the eic background at the time the petition was filed chamicka l ruben petitioner resided in florida in petitioner was working as a car detailer and living with t k and t k ’s two children petitioner is not related to t k or to the children by blood or marriage t k did not work and petitioner provided all of the support for the children when petitioner filed her federal_income_tax return for respondent conceded both the dependency_exemption deduction and the head_of_household filing_status issues respondent also conceded that petitioner is entitled to an earned_income_credit without regard to a qualifying_child of dollar_figure it is the court’s practice to refer to minors only by their initials as t k is not a party to these proceedings and in the interest of privacy t k is referred to only by initials she claimed an eic for k w one of t k ’s children discussion an eligible_individual is entitled to an eic against the individual’s income_tax_liability subject_to certain requirements sec_32 different percentages and amounts are used to calculate the credit depending on whether the eligible_individual has no qualifying children one qualifying_child or two or more qualifying children sec_32 to be eligible to claim an eic with respect to a qualifying_child a taxpayer must establish inter alia that the child bears one of the defined relationships to the taxpayer outlined in sec_152 see sec_32 sec_152 sec_152 defines qualifying_child as a a child of the taxpayer or a descendant of such a child or b a brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative although petitioner satisfies other requirements for being entitled to an eic for k w see sec_152 and c petitioner’s relationship to k w is not one of the eligible relationships specified by the statute and petitioner i sec_5 although it used to be that under certain circumstances an eic could be claimed for a child that a taxpayer cared for as her own the statute was amended and now only a qualifying_child or a foster_child see sec_152 and c enables a taxpayer to claim an eic therefore not entitled to claim an eic for him conclusion for the reasons discussed above we sustain respondent’s determination that petitioner is not entitled to an earned_income_credit for k w to reflect our disposition of the disputed issue as well as respondent’s concessions decision will be entered under rule
